DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/357562, filed on May 09, 2014.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Englund (US 7690527).
Regarding Claim 58, Englund discloses a seal (9) comprising a cross section comprising a concave curved edge (48) in Figure 6 (Col. 4 Lines 6-8). Englund does not disclose the seal is for an assay cartridge. 
However, specifying that the seal is for an assay cartridge is a statement of intended use. As discussed in MPEP 2111.02 Section II, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
In the present case, the seal of Englund is disclosed to be used for a screwcap or other applications where an air or watertight seal is desired without any structural modification. Englund also discloses the seal need not be limited to annular gaskets (Col. 1 Lines 22-28). Therefore, while Englund does not explicitly disclose a use for an assay cartridge, a person having ordinary skill in the art at the time the invention was made would have recognized the structural suitability of the seal in Englund to be used in assay cartridges where an air or watertight seal is required. As discussed in 
Regarding Claim 59, Englund discloses the seal comprises a cross section comprising two concave curved edges (49 and 48).
 Regarding Claim 60, Englund discloses the seal may be elongate (i.e. not limited to annular gaskets – Col. 1 Lines 26-28). 
Regarding Claim 61, Englund discloses the seal is seal is resiliently deformable.
Regarding Claim 62, Englund discloses an alternative embodiment in Figure 10 with two asymmetrical concave faces (124 and 125). As discussed in Englund Col. 4 Lines 40-66, this asymmetry provides a superior seal. 
Regarding Claim 63, the concave edges of Englund are connected by a horizontal edge face as the straight walls 44 and 45 are compressed towards the sealing surface and allows for a larger zone of contact (Col. 3 Lines 35-41). However, please also see Seki (US 7959161) Figure 3c Element 6 and Horvereid (US 3052478) Elements 20 and 21 which discloses a flattened horizontal bumper portion which increases frictional sealing during static pressure and transmits force to other parts of the seal (Col. 3 Lines 25-54). 
Regarding Claim 64, as discussed above, the seal of Englund is suitable for use in an assay cartridge and a person having ordinary skill in the art would recognize that the seal of Englund may be used in such an application without any structural modification. Furthermore, based on the size and shape of the gasket and the sealing 
Regarding Claim 65, Englund discloses the seal is made from a rubber (Col. 1 Lines 52-55).
Regarding Claims 66, 67, and 69 the seal of Englund is compressed to form a fluid-tight seal. This may be around a base member, wells, or an extension member of an assay cartridge. 
Claims 70-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Englund (US 7690527) as applied to claim 58 above, and further in view of Holtlund (US 2004/0161368).
Regarding Claim 70, Englund discloses the seal with the limitations of Claim 58 as discussed above. Englund does not disclose an assay cartridge comprising a base member defining two or more wells and a cap member arranged to carry a pipette positionable in at least two of said wells, wherein said cap member comprises the seal. Rather, Englund discloses that the seal generally forms a water or airtight seal between a cap and a bearing surface. 
Holtlund discloses an assay cartridge (in Figure 10) comprising a base member (53) defining two or more wells (57-62) and a cap member (52) arranged to carry a pipette (50) positionable in at least two of said wells (Paragraph 0114). Holtlund also discloses that unless the cap includes well-sealing stoppers or the wells are sealed with foil membranes, a further removable seal will preferably be provided to surround the external junction of cap and base and O-rings or other seals will be provided around the 
A person having ordinary skill in the art before the effective filing date of the claimed invention would recognize and find obvious that the O-ring seal specified in Holtlund may utilize the concave-faced gasket disclosed in Englund as a suitable and superior sealing means to isolate the cartridge from air and moisture before use. 
Regarding Claims 71-77, the seal in Holtlund is specified to be located between the liquid containing wells between the cap and base. A person having ordinary skill in the art would be capable of locating the seal of Englund in a suitable location either around the base member, the wells, the cap, or the cutter seen in Holtlund in order to ensure a proper air and water-tight connection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736